COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JAMES EDWARD SMITH,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00277-CR

Appeal from the

292nd District Court

of Dallas County, Texas

(TC# F-05-73670-V)


MEMORANDUM OPINION

	Appellant entered a plea of not guilty before a jury to the offense of aggravated assault with
a deadly weapon, enhanced.  He was convicted, and the jury assessed punishment at imprisonment
for six years.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  No pro se brief
has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.  A discussion of the contentions advanced in counsel's brief would add nothing to the
jurisprudence of the state.
	The judgment is affirmed.

						KENNETH R. CARR, Justice

October 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)